*431ORDER
The Disciplinary Review Board having filed a report with this Court recommending that ROBERT V. PASCHON of TOMS RIVER, who was admitted to the bar of this State in 1968, be publicly reprimanded for his conduct in three matters: that in one matter, respondent arranged for a loan from one of his clients to another, in violation of DR 5-105, and that respondent advised one of these clients to invest in a venture in which respondent had an interest, in violation of DR 5-101, DR 5-104, and DR 5-105, that in a second matter, respondent failed to reveal to a borrower that respondent’s children were members of a group of lenders, in violation of DR 1-102(A)(4) and (6), and that in a third matter, respondent represented clients before two Dover Township boards at a time when he was the attorney for the Dover Municipal Utilities Authority, in violation of DR 5-105, RPC 1.7 and RPC 1.10, and, good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and ROBERT V. PASCHON is publicly reprimanded; and it is further
*432ORDERED that the Decision and recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said ROBERT V. PASCHON, as an attorney at law of the State of New Jersey; and it is further
ORDERED that ROBERT V. PASCHON reimburse the Ethics Financial Committee for appropriate administrative costs.